Citation Nr: 1744681	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for frostbite residuals of the bilateral lower extremities.

2.  Entitlement to service connection for frostbite residuals of the bilateral upper extremities.

3.  Entitlement to service connection for frostbite residuals of the nose.

4.  Entitlement to service connection for frostbite residuals of the bilateral ears.

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected spondylolisthesis of L5/S1-pars defect.  

6.  Entitlement to service connection for sleep apnea.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

8.  Entitlement to an extension beyond April 1, 2016, for a temporary total evaluation because of treatment for service-connected spondylolisthesis requiring convalescence.

9.  Entitlement to a disability rating in excess of 10 percent disabling for spondylolisthesis of L5/S1-pars defect.

10.  Entitlement to a disability rating in excess of 10 percent disabling for lumbar radiculopathy, right lower extremity.

11.  Entitlement to a disability rating in excess of 10 percent disabling for lumbar radiculopathy, left lower extremity.

12.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to an effective date earlier than March 4, 2011, for the grant of service connection for lumbar radiculopathy of the bilateral lower extremities.

14.  Entitlement to earlier effective dates for the increased rating ratings for lumbar spondylolisthesis.   


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2001 to September 2007; he also served in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2013, June 2015, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although the Veteran initially filed a claim for PTSD, the Veteran has been diagnosed with depression.  To afford the Veteran the broadest possible scope for his claim of entitlement to a psychiatric disorder, the issue has been recharacterized accordingly to that of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, to include as secondary to his service-connected spondylolisthesis of L5/S1-pars defect.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

Entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the Veteran's assertions that he is unable to maintain full-time employment due to his service-connected disabilities, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, that derivative TDIU claim, along with the issues of entitlement to an earlier effective date for spondylolisthesis of L5/S1-pars defect, lumbar radiculopathy of the right lower extremity, and lumbar radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The evidence is insufficient to establish that any in-service frostbite has resulted in a currently diagnosed bilateral lower extremity disability.

2.  The evidence is insufficient to establish that any in-service frostbite has resulted in a currently diagnosed bilateral upper extremity disability.

3.  The evidence is insufficient to establish that any in-service frostbite has resulted in a currently diagnosed nose disability.

4.  The evidence is insufficient to establish that any in-service frostbite has resulted in a currently diagnosed disability of the bilateral ears. 

5.  The evidence is insufficient to establish that any in-service stressor has resulted in currently diagnosed PTSD.

6.  The Veteran has a current diagnosis of depression and a competent and credible medical opinion has connected the etiology of his depression with his service-connected spondylolisthesis of L5/S1-pars defect.

7.  The Veteran has a current diagnosis of sleep apnea, and a competent and credible medical opinion has connected the etiology of his sleep apnea with his now service-connected depression.

8.  In an unappealed February 2013 rating decision, the RO denied service connection for bilateral hearing loss.

9.  Evidence received since the February 2013 decision does not raise a reasonable possibility of substantiating the service connection claim for bilateral hearing loss. 

10.  The medical evidence does not indicate that that the Veteran has severe postoperative residuals or immobilization by cast, without surgery, of one major joint or more, or a demonstrated inability to return to employment, due to his September 2015 spinal fusion.

11.  Prior to the September 2015 spinal fusion, the Veteran displayed forward flexion to 70 degrees and had a combined range-of-motion of 185, with no observed guarding or muscle spasm resulting in abnormal gait or spinal contour and no incapacitating episodes.

12.  Subsequent to the September 2015 spinal fusion and period of temporary total evaluation for convalescence, the Veteran displayed forward flexion of 35 degrees, with guarding and muscle spasm resulting in abnormal gait or abnormal spinal contour, but no incapacitating episodes or favorable or unfavorable ankylosis.

13.  The Veteran's lumbar radiculopathy of the right lower extremity has, at its worst, been characterized as mild in severity.

14.  The Veteran's lumbar radiculopathy of the left lower extremity has, at its worst, been characterized as moderate in severity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral lower extremities frostbite residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for bilateral upper extremities frostbite residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.

3.  The criteria for service connection for nose frostbite residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.

4.  The criteria for service connection for bilateral ears frostbite residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.

5.  The criteria for service connection for PTSD have not been met, however, the criteria for service connection for depression have been met. 3 8 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125 (2016).

6.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310.

7.  The February 2013 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

8.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.385 (2016).

9.  The requirements for an extension of a temporary total evaluation past April 1, 2016, based on convalescence after spinal surgery have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).

10.  Prior to September 17, 2015, the criteria for a disability rating in excess of 10 percent are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5239 (2016).

11.  From April 1, 2016, the criteria for a disability rating of 20 percent, but no higher, for spondylolisthesis of L5/S1-pars defect are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5239.

12.  The criteria for a disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.1, 4.124a, DC 8520 (2016).

13.  On and after June 22, 2016, the criteria for a disability rating of 20 percent, but no higher, for lumbar radiculopathy of the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.1, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Few of the Veteran's military records are on file and, according to the record, cannot be located.  In June 2008, a formal finding on the unavailability of complete records was issued.  See June 2008 VA Memo.  When a Veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare, 1 Vet. App. at 367.  In part, such a heightened duty obligates VA to advise a Veteran to submit alternative forms of evidence in support of his claim.  See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet.App. 261 (1992).  VA sent the Veteran development letters in November 2007, January 2010, May 2012, and March 2015.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection, there must be competent, credible evidence of a current disability, an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or manifestation to a compensable degree within one year of separation from service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2016); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. at 439.

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

A.  Frostbite Residuals

There is no indication of symptoms of, treatment for, or diagnosis of frostbite in the Veteran's limited STRs.  His personnel records confirm that he served in Fort Leonard Wood, Missouri, overseas in South Korea, and Fort Jackson, South Carolina, thus indicating he served in cold weather locations.  However, the Veteran has not offered any statement regarding his exposure to cold weather or any symptoms or conditions that resulted.  

Additionally, there exists nowhere in his VA medical records any notation of symptoms, treatment, or diagnosis for any condition of the bilateral lower extremities resulting from frostbite.  The Veteran suffers from radiculopathy resulting in symptoms of numbness and pain in his bilateral lower extremities, but this has been diagnosed by VA clinicians and VA examiners as a complication resulting from his service-connected spondylolisthesis of L5/S1-pars defect, and has been secondarily service-connected as such.  At no point have these symptoms been exclusively associated with exposure to cold weather.  

There is also no indication in the Veteran's medical records that he has any diagnosis relevant to his bilateral upper extremities, nose, or bilateral ears that has been suggestive of frostbite or any resulting condition.  Additionally, there has been no evidence offered by the Veteran in support of his claims.  Wood v. Derwinski, 1 Vet. App. at 193.  As such, there are no current diagnoses and service connection is not warranted for any of the frostbite residuals claims. 

B.  Acquired Psychiatric Disorder

At the outset, the Board takes judicial notice of the fact that the Veteran has never been diagnosed with or treated for PTSD.  He also has not submitted VA Form 21-0781 Statement in Support of Service Connection for PTSD or any other statement identifying claimed stressors.  As such, there is no evidence of record to support granting service connection for PTSD.

However, there is evidence in the record supporting a diagnosis of depression.  A private psychologist's examination report and medical opinion was submitted in May 2017 which diagnosed the Veteran with depression and related his symptoms to pain and frustration resulting from his service-connected spondylolisthesis of L5/S1-pars defect.  She discussed the limitations from which the Veteran currently suffers, his convalescence after back surgery and inability to work, and pointed to several VA treatment records that document his frustrations.  She further supported her opinion with medical treatises that detail the connection between medical issues and psychiatric difficulty.  

The Veteran's VA medical treatment records indicate that he is seen occasionally by mental health providers and is currently prescribed depression medications.  The Veteran has resumed physical therapy for his back disability and, as of the last records available, was not working pursuant to doctor's orders.

The Board finds that the May 2017 private psychologist's opinion is an adequate medical opinion as it contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 301.  Further, the available medical evidence supports the opinion.  As such, service connection for depression is merited.

C.  Sleep Apnea

A February 2011 sleep test was conducted at a private sleep center and resulted in a diagnosis of severe obstructive sleep apnea associated with some central apneas, sleep fragmentation, and mild hypoxemia.  Positive pressure therapy using a CPAP machine was prescribed.  The Veteran's VA medical records indicate that he has an ongoing diagnosis and continues to use a CPAP machine.  

A medical opinion was provided by a private physician in February 2017 which found that research has shown that psychiatric disorders are commonly associated with sleep apnea.  Several studies were discussed which found an association between psychiatric disorders and sleep apnea.  The physician concluded that after review of the Veteran's claim file, medical records, and interview, she felt it was as likely as not that his depressive disorder aided in the development of sleep apnea and has permanently aggravated his sleep apnea.  

The Board finds that the February 2017 private physician's opinion is an adequate medical opinion as it contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 301.  Further, the available medical evidence supports the opinion.  As such, service connection for sleep apnea is warranted.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the February 2013 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, 38 C.F.R. § 3.156(b) is not applicable. 

By way of background, the Veteran's claim for service connection for bilateral hearing loss was originally denied in a February 2013 rating decision.  The decision denied service connection because the evidence did not show that the Veteran had bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran did not submit any additional evidence within the year following the rating decision, nor did he perfect an appeal within the required timeframe.  Therefore, the decision is final.  38 C.F.R. § 3.109.  The Veteran filed his claim to reopen in January 2015.  In a June 2015 rating decision, the RO found no new and material evidence had been submitted to warrant a reopening of the claim.

Evidence at the time of the February 2013 rating decision included the Veteran's service entrance examination report designating normal hearing; a formal finding indicating that there were no further STRs available; VA treatment records; a January 2013 VA examination report, which demonstrated that the Veteran did not meet the regulatory requirements for a VA disability; and the Veteran's lay statements relating hearing loss to service.  

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The January 2013 VA examination revealed the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
10
15
15
RIGHT
10
5
10
10
10

Speech recognition scores were 100 percent bilaterally.  As such, the Veteran did not display hearing loss for VA purposes.  38 C.F.R. § 3.385.  

Evidence added to the record since the February 2013 decision includes VA treatment records from February 2013 to June 2016.  These records do not show any medical treatment for hearing loss and do not contain any audiological examinations.  In a June 2016 VA treatment record regarding challenges to patient education, "No hearing barrier identified" was noted.  Additionally, hearing loss is not listed as an ongoing diagnosis in the "problem list" VA maintains on the Veteran.  

Although the Veteran's post-service treatment records are new, they are not material.  The treatment records indicate diagnoses of and regular treatment for several other conditions, but contain no new medical evidence regarding hearing loss or relating such hearing loss to service.  The Veteran has been given ample opportunity to submit further medical evidence and to testify at hearings in support of his claims, but has not chosen to do so.  Wood v. Derwinski, 1 Vet. App. at 193.

New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade v. Shinseki, 24 Vet. App. at 118.

III.  Temporary Total Evaluation Extension

The Veteran seeks entitlement to an extension of a temporary total evaluation for convalescence following surgery for his service connected spondylolisthesis of L5/S1-pars defect beyond April 1, 2016.

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b).

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id.  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.

In September 2015, the Veteran underwent an L4-S1 fusion for his back disability.  In a January 2016 rating decision, a temporary total evaluation was assigned from September 17, 2015, to January 1, 2016.  In another January 2016 decision, an extension was granted until April 1, 2016.

In a December 2015 treatment record, the Veteran reported he was overall pleased with the results from the surgery but had not resumed full activity yet.  The Veteran started active recreational therapy in January 2016, including both physical therapy and aquatic therapy.  In a VA treatment record, he reported that he missed his last therapy appointment due to working overnight and oversleeping.  He also reported minimally overdoing it with work.  In another January 2016 treatment record, the Veteran reported he was able to walk and ride his bicycle weekly and had an increased activity level.  He was discharged from physical therapy in February 2016 due to missing several appointments.  His doctor stated that the Veteran could return to work without restrictions in April 2016.  The Veteran has submitted statements in May 2016 and June 2016 that he had not requested to discontinue therapy but traveled for a family death for a month and had believed he could reschedule therapy appointments after his return.  He stated that he was unable to return to therapy until he could get in for an appointment with his doctor in May 2016, at which time that doctor reordered therapy sessions.

In a May 2016 VA treatment record the Veteran reported low back pain with radiculopathy into the legs and urinary incontinence.  The Veteran saw his neurologist in May 2016 and he reported that had increasing difficulty sitting for prolonged periods of time and pain radiating from his left buttock along the lateral aspect of his thigh to his knee to the lateral aspect of his shin.  The clinician noted that the Veteran's strength was 5/5 throughout, his gait was narrow based and stable, and that he was able to get in and out of a chair easily.  He recommended a course of physical therapy and injection therapy, and stated he would like to keep the Veteran off of work until his next evaluation in September 2016.

The Veteran underwent a VA examination in June 2016 at which he displayed abnormal range-of-motion of forward flexion to 35 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 45 degrees; and left lateral rotation to 35 degrees.  He also demonstrated muscle spasm, localized tenderness, and guarding resulting in abnormal gait or spinal contour.  Radiculopathy with involvement of the sciatic nerve was found in the right lower extremity to have mild intermittent pain, paresthesias/dysesthesias, and numbness, and in the left lower extremity to have moderate intermittent pain, paresthesias/dysesthesias, and numbness.  The Veteran reported regular use of a back brace and a cane.  His surgical scar was noted not to be painful or unstable.  The functional impact was reported that physically demanding or activities requiring prolonged standing or sitting would be very problematic.  An MRI found no evidence of central canal or neural foraminal stenosis; no evidence of postsurgical hardware fracture or failure; moderate to severe central canal stenosis at L3-4 and mild central canal stenosis at L2-3; and rim-enhancing fluid collection posterior to the L4-5 laminectomy site, suggesting a seroma or abscess.  

The Veteran was awarded his initial temporary total evaluation under 38 C.F.R. § 4.30(a)(1) as a surgery necessitating at least one month of convalescence.  He was awarded an extension of three months under 38 C.F.R. § 4.30(b)(1).  Under 38 C.F.R. § 4.30(b)(2), an extension of one to six months beyond the initial six months period is allowed under section (a)(2) or (a)(3).  However, the medical evidence of record does not show that the Veteran has severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), nor does he have immobilization by cast, without surgery, of one major joint or more.  Therefore, an extension under 38 C.F.R. § 4.30(b)(2) is not merited.  Additionally, although the Veteran's doctor expressed a desire to keep him out of work until September 2016, it is clear from the Veteran's own words that he was working while under his prior period of convalescence, thus indicating he did not have an inability to return to any employment.  Seals v. Brown, 8 Vet. App. at 291; Felden v. West, 11 Vet. App. at 430.  Therefore, entitlement to an extension beyond April 1, 2016, is not warranted.

IV.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A.  Lumbar Spondylolisthesis

The Veteran's service-connected spondylolisthesis of L5/S1-pars defect is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5239.  

By way of background, service connection for his lumbar spine disability was granted in a June 2008 rating decision.  The RO assigned a 10 percent rating, effective December 18, 2007.  He filed a request for increase in January 2015, which the RO denied in a June 2015 rating decision.  The Veteran filed an NOD to that decision that same month.  In November 2015, the Veteran withdrew his appeal as to the increased rating claims for lumbar spine disability and radiculopathy of the bilateral lower extremities.  In that same letter, he filed a request for a temporary total disability rating following back surgery.  In February 2016, the Veteran filed another NOD to the June 2015 rating decision-challenging the ratings assigned for the lumbar spine disability and radiculopathy of the bilateral lower extremities.  

For the reasons explained below, the Board finds that the 10 percent rating prior to September 17, 2015, is continued, and a 20 percent rating, but no higher, is warranted beginning April 1, 2016.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

An 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Id. 

Within the relevant appeal period, the Veteran first underwent a VA examination in April 2015 at which he displayed abnormal range-of-motion.  Forward flexion was limited to 70 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees, with a combined range-of-motion of 185.  Pain was noted upon examination.  No guarding or muscle spasm was observed.

In September 2015, the Veteran had a lumbar spinal fusion.  He was subsequently awarded a temporary total disability due to convalescence from September 17, 2015, to April 1, 2016.

The Veteran underwent another VA examination in November 2015, during the period of temporary 100 percent rating.  He again demonstrated abnormal range-of-motion, with flexion limited to 25 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees, with a combined range-of-motion of 85.  Muscle spasm, localized tenderness, and guarding resulted in abnormal gait or abnormal spinal contour.  

As noted above, in June 2016, the Veteran had another VA spinal examination at which abnormal range-of-motion was observed.  Forward flexion was limited to 35 degrees, extension was limited to 15 degrees, right lateral flexion was limited to 20 degrees, left lateral flexion was limited to 15 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 35 degrees.  He also displayed muscle spasm, localized tenderness, and guarding resulting in abnormal gait or abnormal spinal contour.  

The Board finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  The VA examinations pertaining to the lumbar disability noted pain on weight-bearing and there is no opposite joint to evaluate.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, although the VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has he alleged any difference in his passive range of motion from the recorded active range of motion.  The Board finds that remanding the issue pertaining to the lumbar spine disability for further examination to evaluate its passive range of motion would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf. Shade v. Shinseki, 24 Vet. App. at 123-24 (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

Prior to the Veteran's September 2015 spinal fusion, his range-of-motion equated to a 10 percent level of disability, as evident in the April 2015 VA examination results.  Additionally, he did not have incapacitating episodes, guarding or muscle spasm resulting in abnormal gait or spinal contour, or favorable or unfavorable ankylosis.  Therefore, prior to September 17, 2015, a 10 percent disability rating is continued.

Post-convalescence, the Veteran's range-of-motion places his disability at the 20 percent level of evaluation.  He has not displayed favorable or unfavorable ankylosis; therefore a higher rating is not warranted.  Although the Veteran was prescribed bed rest immediately after his September 2015 spinal fusion, he was awarded a temporary total evaluation for his convalescence from the surgical procedure.  He did not have any incapacitating episodes as contemplated by the Formula for Rating IVDS, as the only bed rest prescribed was post-surgery, not due to the impact of symptoms.  There is no evidence in the record of any other post-convalescence incapacitating episodes.  Thus, from April 1, 2016, a 20 percent disability rating is merited.

B.  Radiculopathy of the Lower Extremities

The Veteran's service-connected lumbar radiculopathy, right lower extremity, and lumbar radiculopathy, left lower extremity, are currently rated 10 percent disabling.

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these consider, among other things, complete or partial loss of use of one or more extremities.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120 (2016).  For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2016).

The Veteran's radiculopathy of the sciatic nerve is currently rated under 38 C.F.R. § 4.124a, DC 8520.  DC 8520 provides a 10 percent disability rating for incomplete paralysis of the sciatic nerve that is mild; a 20 percent disability rating for incomplete paralysis of the sciatic nerve that is moderate; a 40 percent disability rating for incomplete paralysis of the sciatic nerve that is moderately severe; and a 60 percent disability rating for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent disability rating is provided if there is complete paralysis of the sciatic nerve, where "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost."

At the April 2015 VA examination, the Veteran displayed lumbar radiculopathy with involvement of the sciatic nerve.  The severity was determined to be mild bilaterally, with mild numbness.   

In the November 2015 examination, the Veteran had lumbar radiculopathy with involvement of the sciatic nerve, determined to be mild bilaterally.  He demonstrated mild bilateral intermittent pain, paresthesias/dysesthesias, and numbness.  

At the June 2016 VA examination, it was determined that the Veteran had radiculopathy with involvement of the sciatic nerve, determined to be mild in the right lower extremity and moderate in the left lower extremity.  The right lower extremity had mild intermittent pain, paresthesias/dysesthesias, and numbness, and the left lower extremity had moderate intermittent pain, paresthesias/dysesthesias, and numbness.

Therefore, as displayed by the June 2016 examination results, the Veteran's right lower extremity continues to warrant a 10 percent disability rating, and his left lower extremity warrants a 20 percent disability rating.

At no point in the Veteran's medical history has he displayed moderate severity in the right lower extremity or received a moderately severe evaluation in the left lower extremity.  As such, no higher rating is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."
ORDER

Service connection for bilateral lower extremities frostbite residuals is denied.

Service connection for bilateral upper extremities frostbite residuals is denied.

Service connection for nose frostbite residuals is denied.

Service connection for bilateral ears frostbite residuals is denied.

Service connection for PTSD is denied, however, depression, secondary to service-connected spondylolisthesis of L5/S1-pars defect, is granted.  

Service connection for sleep apnea, secondary to service-connected depression, is granted.  

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.

An extension beyond April 1, 2016, for a temporary total evaluation because of treatment for service-connected spondylolisthesis requiring convalescence is denied.

A disability rating in excess of 10 percent disabling for spondylolisthesis of L5/S1-pars defect prior to September 17, 2015, is denied; however a 20 percent disability rating, but no higher, is granted from April 1, 2016.

A disability rating in excess of 10 percent disabling for lumbar radiculopathy, right lower extremity, is denied.

A 20 percent disability rating, but no higher, is granted for lumbar radiculopathy, right lower extremity.

REMAND

I.  Manlincon Remand

A Manlincon issue has been raised with regard to earlier effective date claims for spondylolisthesis of L5/S1-pars defect, lumbar radiculopathy, right lower extremity, and lumbar radiculopathy, left lower extremity.  See Manlincon v. West, 12 Vet. App. at 238.  The RO denied increased ratings for these service-connected disabilities in a June 2015 rating decision.  The Veteran's February 2016 NOD contested the evaluation of disability and the effective date of award.  To date, the Veteran has not been provided an SOC or been given an opportunity to perfect an appeal regarding the earlier effective date claims.  Therefore, the Board must remand these claims, rather than merely referring them.  

II.  TDIU

The Veteran has asserted that he is unable to maintain full-time employment due to his service-connected disabilities.  In light of the service connection grants contained herein, the Veteran's eligibility for a schedular TDIU may be affected.  38 C.F.R. § 4.16 (2016).  

The Board notes that there is insufficient evidence in the record to determine whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  

The Veteran's employment history has not been established.  Although doctors' notes have excused the Veteran from work, it is apparent from his own comments to VA clinicians that he engaged in some work during those periods.  A clearer picture of his employment history and earnings is necessary to adjudicate a TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran with a Statement of the Case (SOC) pertaining to the issues of entitlement to an earlier effective date for spondylolisthesis of L5/S1-pars defect, lumbar radiculopathy of each lower extremity.

2.  Advise the Veteran that, upon receipt of the SOC, he still needs to file a substantive appeal (VA Form 9) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board.

3.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should the earlier effective date claims be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302, etc. (2016).

4.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and 38 C.F.R. §§ 3.102, 3.159 (2016), must be fully met.  Request that the Veteran complete a formal application for a TDIU and report his education and employment history and earnings.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the TDIU issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


